Exhibit 10.2
AUSTRALIAN EMPLOYEE FORM
 
REACHLOCAL, INC.
AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AWARD GRANT NOTICE
 
ReachLocal, Inc., a Delaware corporation, (the “Company”), pursuant to its
Amended and Restated 2008 Stock Incentive Plan, as amended from time to time
(the “Plan”), hereby grants to the holder listed below (“Holder”), an award of
restricted stock units (“Restricted Stock Units” or “RSUs”).  Each vested
Restricted Stock Unit represents the right to receive, in accordance with
Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the
“Agreement”), one share of Common Stock of the Company (the “Common
Stock”).  This award of Restricted Stock Units is subject to all of the terms
and conditions set forth herein and in the Agreement and the Plan, each of which
are incorporated herein by reference.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Grant
Notice and the Agreement.
 
Holder:
 
Grant Date:
                                                                 
Total Number of RSUs:
                                                                       
Vesting Commencement Date:
                                                                    
Vesting Schedule:
 
Termination:
If Holder ceases to be an Employee or Director prior to the applicable vesting
date, all RSUs that have not become vested on or prior to the date of such
termination of services will thereupon be automatically forfeited by Holder
without payment of any consideration therefor.

 
For information regarding the Australian dollar equivalent of the current market
price of Common Stock as quoted on the NASDAQ National Market (the “NASDAQ”), or
for further information regarding this Grant Notice, the Agreement or the Plan
generally, please contact Michael Eves at 02 8197 5739 or at
Michael.Eves@ReachLocal.com.au.  Alternatively, you may obtain the market price
of Common Stock on the NASDAQ in US dollars on the internet via the NASDAQ
website, www.nasdaq.com.
 
Any advice given by the Company or any other associated company in this Grant
Notice, the Agreement or in the accompanying documents is general advice
only.  Holders should consider obtaining their own financial product advice from
an independent person who is licensed by the Australian Securities and
Investments Commission (the “ASIC”) to give such advice (the “Financial
Advice”).
 
By his or her signature and the Company’s signature below, Holder agrees to be
bound by the terms and conditions of the Plan, the Agreement and this Grant
Notice.  Holder has reviewed the Agreement, the Plan and this Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel
(including the Financial Advice) prior to executing this Grant Notice and fully
understands all provisions of this Grant Notice, the Agreement and the
Plan.  Holder hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement.
 
REACHLOCAL, INC.:
 
HOLDER:
By:
   
By:
 
Print Name:
   
Print Name:
 
Title:
   
 
 
Address:
   
Address:
           

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
 
REACHLOCAL, INC. RESTRICTED STOCK UNIT AWARD AGREEMENT

 
ARTICLE 1.
 
GENERAL
 
1.1              Defined Terms.  Wherever the following terms are used in this
Restricted Stock Unit Award Agreement (this “Agreement”), they shall have the
meanings specified below, unless the context clearly indicates
otherwise.  Capitalized terms not specifically defined herein shall have the
meanings specified in the ReachLocal, Inc. Amended and Restated 2008 Stock
Incentive Plan, as amended from time to time (the “Plan”), and the Restricted
Stock Unit Award Grant Notice (the “Grant Notice”) to which this Agreement is
attached.
 
(a)           “Termination of Directorship” shall mean the time when Holder, if
he or she is or becomes a Non-Employee Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement.  The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to a Non-Employee Director.
 
(b)           “Termination of Employment” shall mean the time when the
employee-employer relationship between Holder and the Company or any Subsidiary
is terminated for any reason, with or without cause, including, but not by way
of limitation, a termination by resignation, discharge, death, Disability or
retirement; but excluding terminations where there is a simultaneous
reemployment or continuing employment of Holder by the Company or any
Subsidiary.  The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Employment,
including, but not by way of limitation, the question of whether a particular
leave of absence constitutes a Termination of Employment.
 
(c)           “Termination of Service” shall mean Holder’s Termination of
Directorship or Termination of Employment, as applicable.
 
1.2              Incorporation of Terms of Plan.  The RSUs are subject to the
terms and conditions of the Plan which are incorporated herein by reference.  In
the event of any inconsistency between the Plan and this Agreement, the terms of
the Plan shall control.
 
ARTICLE 2.
 
GRANT OF RESTRICTED STOCK UNITS
 
2.1              Grant of RSUs.  Pursuant to the Grant Notice and upon the terms
and conditions set forth in the Plan and this Agreement, effective as of the
Grant Date set forth in the Grant Notice, ReachLocal, Inc., a Delaware
corporation (the “Company”), has granted to Holder an award of restricted stock
units (“Restricted Stock Units” or “RSUs”) under the Plan in consideration of
Holder’s past and/or continued employment with or service to the Company or a
Subsidiary and for other good and valuable consideration.
 
 
A-1

--------------------------------------------------------------------------------

 
2.2              Unsecured Obligation to RSUs.  Unless and until the RSUs have
vested in the manner set forth in Article 2 hereof, Holder will have no right to
receive Common Stock under any such RSUs.  Prior to actual delivery of shares of
Common Stock following the vesting of any RSUs, such RSUs will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.
 
2.3              Vesting Schedule.  Subject to Section 2.5 hereof, the RSUs
shall vest and become nonforfeitable with respect to the applicable portion
thereof according to the vesting schedule set forth on the Grant Notice, subject
to Holder’s continued status as an Employee or Non-Employee Director through the
applicable vesting dates, as a condition to the vesting of the applicable
installment of the RSUs and the rights and benefits under this Agreement
 
2.4              Consideration to the Company.  In consideration of the grant of
the award of RSUs by the Company, Holder agrees to render faithful and efficient
services to the Company or any Subsidiary.  Nothing in the Plan or this
Agreement shall confer upon Holder any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Holder at any time
for any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and Holder.
 
2.5              Forfeiture, Termination and Cancellation upon Termination of
Service.  Notwithstanding any contrary provision of this Agreement, upon
Holder’s Termination of Service for any or no reason, all Restricted Stock Units
which have not vested prior to or in connection with such Termination of Service
will thereupon automatically be forfeited, terminated and cancelled as of the
applicable termination date without payment of any consideration by the Company,
and Holder, or Holder’s beneficiary or personal representative, as the case may
be, shall have no further rights hereunder.  No portion of the RSUs which has
not become vested as of the date on which the Holder incurs a Termination of
Service shall thereafter become vested.
 
2.6              Issue of Common Stock upon Vesting.
 
(a)           As soon as administratively practicable following the vesting of
any Restricted Stock Units pursuant to Section 2.3 hereof, but in no event later
than thirty (30) days after such vesting date, the Company shall deliver to
Holder (or any transferee permitted under Section 3.2 hereof) a number of shares
of Common Stock (either by delivering one or more certificates for such shares
or by entering such shares in book entry form, as determined by the Company in
its sole discretion) equal to the number of Restricted Stock Units subject to
this award that vest on the applicable vesting date, unless such Restricted
Stock Units terminate prior to the given vesting date pursuant to Section 2.5
hereof.  Notwithstanding the foregoing, in the event shares of Common Stock
cannot be issued pursuant to Section 11.4 of the Plan, the shares of Common
Stock shall be issued pursuant to the preceding sentence as soon as
administratively practicable after the Administrator determines that shares of
Common Stock can again be issued in accordance with such Section.
 
(b)           As set forth in Section 11.2 of the Plan, the Company shall have
the authority and the right to deduct or withhold, or to require the Holder to
remit to the Company, an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to any taxable
event arising in connection with the RSUs.  The Company shall not be obligated
to deliver any new certificate representing shares of Common Stock to Holder or
Holder’s legal representative or enter such share of Common Stock in book entry
form unless and until Holder or Holder’s legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state and local taxes
applicable to the taxable income of Holder resulting from the grant or vesting
of the RSUs or the issuance of shares of Common Stock.
 
 
A-2

--------------------------------------------------------------------------------

 
2.7              Conditions to Delivery of Common Stock.  The shares of Common
Stock deliverable hereunder may be either previously authorized but unissued
shares of Common Stock or issued shares of Common Stock which have then been
reacquired by the Company.  Such shares of Common Stock shall be fully
paid.  The Company shall not be required to issue or deliver any certificates or
make any book entries evidencing shares of Common Stock deliverable hereunder
prior to fulfillment of the conditions set forth in Section 11.4 of the Plan.
 
2.8              Rights as Stockholder.  The holder of the RSUs shall not be,
nor have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the RSUs and any shares of Common Stock underlying the RSUs and deliverable
hereunder unless and until such shares of Common Stock shall have been issued by
the Company and held of record by such holder (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company).  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the shares of Common Stock are issued,
except as provided in Section 13.2 of the Plan.
 
ARTICLE 3.
 
OTHER PROVISIONS
 
3.1              Administration.  The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Holder, the Company and all other
interested persons.  No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, this Agreement or the RSUs.
 
3.2              Grant is Not Transferable.  During the lifetime of Holder, the
RSUs may not be sold, pledged, assigned or transferred in any manner other than
by will or the laws of descent and distribution.  Neither the RSUs nor any
interest or right therein shall be liable for the debts, contracts or
engagements of Holder or his or her successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
 
3.3               Lock-Up Period.  The Holder hereby agrees that, if so
requested by the Company or any representative of the underwriters (the
“Managing Underwriter”) in connection with any registration of the offering of
any securities of the Company under the Securities Act or any applicable state
laws, the Holder shall not sell or otherwise transfer any shares of Common Stock
or other securities of the Company during the 180-day period (or such longer
period as may be requested in writing by the Managing Underwriter and agreed to
in writing by the Company) following the effective date of a registration
statement of the Company filed under the Securities Act in connection with the
Company’s initial public offering of Common Stock (the “Market Standoff
Period”).  The Company may impose stop-transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such Market
Standoff Period and these restrictions shall be binding on any transferee of
such shares of Common Stock.  Notwithstanding the foregoing, the 180-day period
may be extended for up to such number of additional days as is deemed necessary
by the Company or the Managing Underwriter to continue coverage by research
analysts in accordance with NASD Rule 2711 or any successor rule.
 
 
A-3

--------------------------------------------------------------------------------

 
3.4              Tax Consultation.  Holder understands that Holder may suffer
adverse tax consequences in connection with the RSUs granted pursuant to this
Agreement (and the shares issuable with respect thereto).  Holder represents
that Holder has consulted with any tax consultants Holder deems advisable in
connection with the RSUs and the issuance of shares with respect thereto and
that Holder is not relying on the Company for any tax advice.
 
3.5               Adjustments. Holder acknowledges that the RSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 13 of the Plan.
 
3.6              Binding Agreement.  Subject to the limitation on the
transferability of the RSUs contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
 
3.7              Notices.  Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company at the Company’s principal office, and any notice to be
given to Holder shall be addressed to Holder at Holder’s last address reflected
on the Company’s records.  By a notice given pursuant to this Section 3.7,
either party may hereafter designate a different address for notices to be given
to that party.  Any notice shall be deemed duly given when sent via email or
when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States or Australian Postal Service, as applicable.
 
3.8              Holder’s Representations.  If the shares of Common Stock
issuable hereunder have not been registered under the Securities Act or any
applicable state or foreign laws on an effective registration statement at the
time of such issuance, Holder shall, if required by the Company, concurrently
with such issuance, make such written representations as are deemed necessary or
appropriate by the Company and/or its counsel.
 
3.9              Titles.  Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
 
3.10            Governing Law.  The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
 
3.11            Conformity to Securities Laws.  Holder acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations.  To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
 
3.12             Amendments, Suspension and Termination.  To the extent
permitted by the Plan, this Agreement may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Committee or the Board; provided that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the RSUs in any material way without the prior
written consent of Holder.
 
 
A-4

--------------------------------------------------------------------------------

 
3.13             Successors and Assigns.  The Company may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth in Section
3.2 hereof, this Agreement shall be binding upon Holder and his or her heirs,
executors, administrators, successors and assigns.
 
3.14              Limitations Applicable to Section 16 Persons.  Notwithstanding
any other provision of the Plan or this Agreement, if Holder is subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
 
3.15              Entire Agreement.  The Plan, the Grant Notice and this
Agreement constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of the Company and Holder with
respect to the subject matter hereof.
 

A-5